Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The cause of action arose in New York county. The witnesses, all except the son of the defendant, live in New York. Two of the witnesses are members of the police force in New York, who should not unnecessarily be called away from the city. Justice is as apt to be obtained in New York county as in Westchester; and, therefore, we think that the convenience of witnesses and the ends of justice will be promoted by changing the place of trial to New York county. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.